DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2016/0123362).
With regard to claim 1, Iwase teaches a coupling device (FIG. 14B) configured to, using a 
coupling member (1), couple a first plate (200) made of a first metal and a second plate (300) made of a second metal to each other (FIG. 14B), the coupling device comprising: (a) a first electrode (400) and a second electrode (500); (b) a power source connected to the first electrode and the second electrode (power would be required to generate nugget (molten portion identified as “X” in FIG. 14B) ; (c) a driver configured to move the first electrode and the second electrode relative to the coupling member, the first plate, and the second plate; and (d) a controller configured to control the power source and the driver to electrify the coupling member, the first plate, and the second plate while controlling the first electrode and the second electrode to apply pressure to the coupling member (upper and the lower electrodes 400 and 500 are driven so as to approach each other, a holding force is exerted between the , para. [0110]), the first plate (200), and the second plate (300), wherein the coupling member (1) comprises a body (3), a pilot portion (2) provided approximately at a center of a flat surface (21) of the body (3) and protruding in an extending direction (FIG. 2), and a ring-shaped wall (30) provided along an outer circumference of the flat surface (21), wherein the pilot portion (2), the body (3), and the ring-shaped wall (30) define a groove space (31), the protrusion (portion of 2) protruding from an open surface of the groove space in an outward direction away from the groove space (31) (FIG. 2), wherein the controller is configured to make the coupling member (1), the first plate (200), and the second plate (300) held between the first plate (200) and the second plate (300) so as to make a contact state between: a leading end of the first electrode (400) and the body of the coupling member (1); the pilot portion of the coupling member (1) and a first main surface of the first plate (200); a second main surface of the first plate (200) and a first main surface of the second plate (300) (see arrangement in FIG. 14B); and a second main surface of the second plate (300) and a leading end of the second electrode (500), and wherein the controller is configured to, while maintaining the contact state, control the power source to electrify the coupling member (1), the first plate (200), and the second plate (300) while controlling the driver to apply pressure to the coupling member (1), the first plate (200), and the second plate (300) so as to: (i) melt a facing portion of the first plate facing the pilot portion of the coupling member (1) (para. [0110]), and remove the melted facing portion into the groove space of the coupling member, whereby the facing portion is removed, allowing a leading end of the pilot portion and a joint portion of the second plate to contact each other; and (ii) melt and solidify the leading end of the pilot portion and the joint portion of the second plate (300) to couple the leading end of the pilot portion and the joint portion of the second plate (300) to each other (para. [0070]).
Iwase does not teach the groove space has a volume equal to or greater than a volume of a protrusion of the pilot portion.   However, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt the groove space to a predetermined volume such that a predetermined amount of the first joined member flows plastically there 
	Iwase does not explicitly teach wherein the coupling member is made of a third metal approximately identical to the second metal, wherein the first metal has a melting point lower than a melting point of the second metal and a melting point of the third metal; however, the citation does teach that the melting point of the member to be joined is lower than that of the coupling member (para. [0007]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Iwase reference, such that the coupling member is made of a third metal approximately identical to the second metal, wherein the first metal has a melting point lower than a melting point of the second metal and a melting point of the third metal, as it has known that each respective metal utilized has a specific melting point and as such this is a result effective variable and thus one of ordinary skill in the art would have selected a predetermined metal to create a predetermined melt of the subject plate materials since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 3, Iwase teaches body of the pilot portion (2) has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2), the outer circumference length increasing as the body of the pilot portion (2) is further away from the flat surface (FIG. 2), and
wherein the ring-shaped wall (30) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2), the inner circumference length being approximately uniform throughout the ring-shaped wall (30 (FIG. 2).
With regard to claim 5, Iwase teaches a body of the pilot (2) portion has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2), the outer circumference length increasing as the body of the pilot portion (2) is further away from the flat surface (FIG. 2), and wherein the ring-shaped wall (30) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2).   However, although Iwase does not explicitly teach the limitation of the inner circumference length decreasing as the ring-shaped wall is further away from the flat surface; it is submitted that this limitation is not critical to the instant invention as claim 3 recites that the inner 
With regard to claim 7, Iwase teaches a body of the pilot (2) portion has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2, and wherein the ring-shaped wall (30) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2).   However, although Iwase dos not explicitly teach the outer circumference length decreasing as the body is further away from the flat surface and the inner circumference length being approximately uniform throughout the ring-shaped wall it is submitted that these limitations are not critical to the instant invention as claim 3 recites that the inner circumference length is approximately uniform throughout the ring-shaped wall and the inner circumference length being approximately uniform throughout the ring-shaped wall; hence it is respectfully submitted that such an adaptation would have been an obvious change in shape (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).     
With regard to claim 8, Iwase teaches a body of the pilot (2) portion has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2), the outer circumference length decreasing as the body is further away from the flat surface, and wherein the ring-shaped wall (30) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2).  However, although Iwase dos not explicitly teach the outer circumference length decreasing as the body is further away from the flat surface and the inner circumference length increasing as the ring-shaped wall is further away from the flat surface it is submitted that these limitations are not critical to the instant invention as .     
Claims 2, 4, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2016/0123362) in view of Tetsu (US 20090294410).
With regard to claim 2, Iwase teaches a coupling device (FIG. 14B) configured to, using a 
coupling member (1), couple a first plate (200) made of a first metal and a second plate (300) made of a second metal to each other (FIG. 14B), the coupling device comprising: (a) a first electrode (400) and a second electrode (500); (b) a power source connected to the first electrode and the second electrode (power would be required to generate nugget (molten portion identified as “X” in FIG. 14B) ; (c) a driver configured to move the first electrode and the second electrode relative to the coupling member, the first plate, and the second plate; and (d) a controller configured to control the power source and the driver to electrify the coupling member, the first plate, and the second plate while controlling the first electrode and the second electrode to apply pressure to the coupling member (upper and the lower electrodes 400 and 500 are driven so as to approach each other, a holding force is exerted between the first joined member 200 and the second joined member 300, and a pulse current is applied between the electrodes 400 and 500, thereby subjecting the dissimilar material joining rivet 1 and the second joined member 300 to resistance spot welding., para. [0110]), the first plate (200), and the second plate (300), wherein the coupling member (1) comprises a body (3), a pilot portion (2) provided approximately at a center of a flat surface (21) of the body (3) and protruding in an extending direction (FIG. 2), and a ring-shaped wall (30) provided along an outer circumference of the flat surface (21), wherein the pilot portion (2), the body (3), and the ring-shaped wall (30) define a groove space (31), the protrusion (portion of 2) protruding from an open surface of the groove space in an outward direction away from the groove space 
Iwase does not teach the groove space has a volume equal to or greater than a volume of a protrusion of the pilot portion.   However, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adapt the groove space to a predetermined volume such that a predetermined amount of the first joined member flows plastically there into the annular groove to enhance the clinching force between the dissimilar materials thereby enhancing the securement of the respective plates (para. [0014], [0089]-[0092]).   
	Iwase does not explicitly teach wherein the coupling member is made of a third metal approximately identical to the second metal, wherein the first metal has a melting point lower than a melting point of the second metal and a melting point of the third metal; however, the citation does teach that the melting point of the member to be joined is lower than that of the coupling member (para. [0007]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Iwase reference, such that the coupling member is made of a third metal approximately identical to the second metal, wherein the first metal has a melting 
Iwase further teaches a body of the pilot portion (2) has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2), and wherein the ring-shaped wall (30) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2), the inner circumference length being approximately uniform throughout the ring-shaped wall (30) (FIG. 2).
Iwase does not teach the outer circumference length being approximately uniform throughout the body of the pilot portion.   However, Tetsu teaches the outer circumference length being approximately uniform throughout the body of the pilot portion (FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Iwase reference, such that the outer circumference length being approximately uniform throughout the body of the pilot portion, as suggested and taught by Tetsu, for the purpose of providing a distributed and even heating operation over a predetermined surface requiring uniform application of heat.   
With regard to claim 4, Iwase teaches a body of the pilot portion (2) has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2).  Iwase further teaches the ring-shaped wall (30)(FIG. 2) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2).   Although Iwase does not explicitly teach the inner circumference length decreasing as the ring-shaped wall is further away from the flat surface; it is submitted that this limitation is not critical to the instant invention as claim 2 recites that the inner circumference length is approximately uniform throughout the ring-shaped wall; hence it is respectfully submitted that such an adaptation would have been an obvious change in shape (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the 
Iwase does not teach the outer circumference length being approximately uniform throughout the body of the pilot portion.   However, Tetsu teaches the outer circumference length being approximately uniform throughout the body of the pilot portion (FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Iwase reference, such that the outer circumference length being approximately uniform throughout the body of the pilot portion, as suggested and taught by Tetsu, for the purpose of providing a distributed and even heating operation over a predetermined surface requiring uniform application of heat.   
With regard to claim 6, Iwase teaches a body of the pilot portion (2) has an outer circumference length in a direction perpendicular to the extending direction (FIG. 2), and wherein the ring-shaped wall (30)(FIG. 2) has an inner circumference length in the direction perpendicular to the extending direction (FIG. 2).  Although Iwase does not explicitly teach the inner circumference length increasing as the ring-shaped wall is further away from the flat surface; it is submitted that this limitation is not critical to the instant invention as claim 2 recites that the inner circumference length is approximately uniform throughout the ring-shaped wall; hence it is respectfully submitted that such an adaptation would have been an obvious change in shape (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (see MPEP 2144.04 - Legal Precedent as Source of Supporting Rationale - IV.B. – Change in Shape).     
Iwase does not teach the outer circumference length being approximately uniform throughout the body of the pilot portion.   However, Tetsu teaches the outer circumference length being approximately uniform throughout the body of the pilot portion (FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Iwase reference, such that the outer circumference length being approximately uniform throughout the body of the pilot portion, as suggested and taught by 
With regard to claim 9 and 11-16, Tetsu teaches the leading end of the pilot portion has a conical shape (FIG. 1).
With regard to claim 10 and 17-20, Iwase teaches the leading end of the pilot portion comprises a protrusion provided at or around an axis of the pilot portion (FIG. 2).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761